 Case: 4:17-cv-02455-CDP Doc. #: 184 Filed: 06/21/19 Page: 1 of 5 PageID #: 4228



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MALEEHA AHMAD, et al.                              )
                                                   )
               Plaintiffs,                         )
                                                   )
        v.                                         )    Case No. 4:17-CV-02455-CDP
                                                   )
CITY OF ST. LOUIS, MISSOURI,                       )
                                                   )
               Defendant.                          )


        PROTECTIVE ORDER (ST. LOUIS COUNTY)

        IT IS HEREBY ORDERED THAT:

        1.     As used in this Order, CONFIDENTIAL MATERIAL shall mean and refer

to the following:

               Documents and records, reflecting St. Louis County law enforcement

        techniques, tactics, procedures, guidelines, or operational information for law

        enforcement activities, or other details relating to security systems or

        practices, or personnel records or other personally identifiable information.

        2.     The following information may be redacted under this Order:

               (a) Highly sensitive techniques, tactics, procedures, guidelines, or operational

information.

               (b) Attorney-client privileged communications and attorney work product.

               (c) Personnel information and private personally identifiable information

including names of officers on duty during public protest activity occurring after issuance of


                                          Page 1 of 5
 Case: 4:17-cv-02455-CDP Doc. #: 184 Filed: 06/21/19 Page: 2 of 5 PageID #: 4229



the findings and verdict in State of Missouri v. Stockley, No. 1622-CR02213-01, home

addresses, personal e-mail addresses, home/cellular telephone numbers, social security

numbers, emergency contact and family information, and dates of birth.

               (d) Information that could be used to identify confidential informants.

        3.     If, after receiving material subject to this Order from which officer names have

been redacted, a party articulates a reasonable basis for concluding that certain officers could

provide information relevant to the claims in this lawsuit (based on their location and

activities as shown in the material provided), the party that provided the redacted material will

identify those officers to the parties, subject to the protections of this Order. (The word

“party” as used in this Order shall include both parties to this lawsuit and state agencies or

offices providing information via subpoena response.)

        4.     A party’s determination not to redact or inability to redact personally

identifiable information from certain media does not result in losing confidential treatment.

        5.     All CONFIDENTIAL MATERIAL shall be retained only in the custody of

counsel of record, who shall be responsible for restricting disclosure in accordance with the

provisions of this Order. Specifically, counsel of record shall retain all CONFIDENTIAL

MATERIAL within the confines of his/her personal offices except as necessary to conduct

the present litigation.

        6.     All CONFIDENTIAL MATERIAL and the facts and information in the

CONFIDENTIAL MATERIAL shall not be disclosed to any person except as specifically

provided for below.

        7.     All    CONFIDENTIAL            MATERIAL           shall   be    designated     as

                                           Page 2 of 5
Case: 4:17-cv-02455-CDP Doc. #: 184 Filed: 06/21/19 Page: 3 of 5 PageID #: 4230



CONFIDENTIAL MATERIAL by marking the words “CONFIDENTIAL MATERIAL”

or some similar phrase on the face of the documents. All video and/or audio files to be

provided by St. Louis County to the other parties are to be considered CONFIDENTIAL

MATERIAL, regardless of whether or not a method of so designating these files on their

face or otherwise is devised.         No material shall be marked "CONFIDENTIAL

MATERIAL" that would be open to the public pursuant to a request made under the

Missouri Sunshine Law (Ch. 610, RSMo). If a party makes a designation of confidentiality,

the other parties retain the right to contest by request or by motion to the court, whether or

not the material is confidential.

       8.     Access to CONFIDENTIAL MATERIAL shall be limited to plaintiffs or

defendant, counsel of record for the respective parties to this action, attorneys assisting them,

and regular employees and law clerks of said counsel who are assisting in conducting this

litigation, expert witnesses identified by any party, consulting experts, and appropriate court

personnel in the regular course of litigation.

       9.     Disclosure of the CONFIDENTIAL MATERIAL to the plaintiffs or

defendant and/or to any other persons other than counsel of record in accordance with the

terms of this Protective Order must be accompanied by a copy of this Protective Order, and

counsel must inform such persons of the terms of this Protective Order, and such persons

must agree to be bound by its terms.

       10.    If CONFIDENTIAL MATERIAL is offered as an exhibit to a deposition or

the substantive content of CONFIDENTIAL MATERIAL is discussed on the record in a

deposition, this may be done so only in the presence of persons identified in paragraph 7 of

                                          Page 3 of 5
Case: 4:17-cv-02455-CDP Doc. #: 184 Filed: 06/21/19 Page: 4 of 5 PageID #: 4231



this Protective Order. The court reporter shall be instructed to stamp or write the legend

“CONFIDENTIAL” on all such exhibits and all transcript pages on which the substantive

content of CONFIDENTIAL MATERIAL is discussed. Such exhibits and transcript pages

shall be covered by this Protective Order to the same extent as the original

CONFIDENTIAL MATERIAL.

       11.    If it becomes necessary to submit CONFIDENTIAL MATERIAL to the

Court in connection with any filings or proceedings in this litigation, the party using it shall

move the Court to file such CONFIDENTIAL MATERIAL under seal with the Clerk of

the Court.

       12.    Nothing in this Order shall be construed to restrict the use or disclosure of any

documents which a party or non-party shall have acquired from independent sources.

       13.    Disclosure of the CONFIDENTIAL MATERIAL does not constitute a

waiver of any claim of attorney-client privilege or attorney work-product protection that

might exist with respect to those documents produced or any other documents or

communications, written or oral, including, without limitation, other communications

referred to in any documents that may be produced.

       14.    The production of privileged or work-product documents, electronically stored

information (“ESI”), or information, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or any other federal or state proceeding.

This order shall be interpreted to provide the maximum protection allowed by Federal Rule

of Evidence 502(d).

       15.    The parties shall return any privileged material disclosed immediately upon

                                          Page 4 of 5
Case: 4:17-cv-02455-CDP Doc. #: 184 Filed: 06/21/19 Page: 5 of 5 PageID #: 4232



notice of the disclosure.

       16.    Upon final conclusion of this litigation, counsel or parties to whom

CONFIDENTIAL MATERIAL has been disclosed shall return such CONFIDENTIAL

MATERIAL, (and all copies thereof and all other papers containing such

CONFIDENTIAL MATERIAL) to the party which produced it, or take measures to

destroy copies of said CONFIDENTIAL MATERIAL. Without a motion by any party or

an Order by this Court, each party shall ensure that this provision is complied with and shall

file a certificate with this Court, served on the other side, stating that all documents were

returned or destroyed in compliance with this Order.

       17.    This Order may be modified or amended by written agreement of the parties or

upon further Order of the Court.

       18.    The termination of proceedings in this action shall not relieve any person to

whom CONFIDENTIAL MATERIAL has been disclosed from the obligations of this

Order, unless the Court orders otherwise.



                                            So Ordered:

                                            ________________________



   Dated this 21st day of June, 2019.




                                         Page 5 of 5
